United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 22, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 02-41560
                         Conference Calendar



DAVID SELVER,

                                     Plaintiff-Appellant,

versus

COLLIN COUNTY DISTRICT COURT; COLLIN COUNTY DETENTION
FACILITY; CITY OF MCKINNEY; CITY OF PLANO POLICE DEPARTMENT;
DEPARTMENT OF PUBLIC SAFETY, Garland, Texas

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 4:02-CV-218
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     David Selver, Texas prisoner # 160221, appeals the dismissal

without prejudice of his Eighth Amendment claims.   His brief is

devoid of legal argument and, given its most liberal

construction, simply asserts that he amended his complaint to

delete the claims that he is illegally incarcerated and to raise

only his Eighth Amendment claim.   He does not assign error to the

dismissal of that claim for failure to file an amended complaint

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41560
                                -2-

within the period prescribed by the magistrate judge.    He has

therefore not presented an issue for this court to review.

Selver’s appeal is therefore without arguable merit and is

dismissed as frivolous.   5TH CIR. R. 42.2; Howard v. King, 707

F.2d 215, 220 (5th Cir. 1983).

     Selver is informed that the dismissal of this appeal as

frivolous counts as a strike for purposes of 28 U.S.C. § 1915(g),

in addition to the strike he accumulated for the dismissal of

Selver v. Ford Motor Credit Co., No. 02-11044 (5th Cir. Jan. 24,

2003) (unpublished).   See Adepegba v. Hammons, 103 F.3d 383, 388

(5th Cir. 1996).   Selver also garnered a strike from the

dismissal as frivolous of his § 1983 complaint in Selver v.

Liberty Mutual Ins., No. 02-CV-1643 (N.D. Tex. Oct. 28, 2002)

(unpublished).   Selver has thus accumulated three “strikes” under

28 U.S.C. § 1915(g).   He is BARRED from bringing any civil action

or appeal in forma pauperis while he is incarcerated or detained

in any facility unless he shows that he is under imminent danger

of serious physical injury.

     APPEAL DISMISSED; THREE-STRIKES BAR IMPOSED.